                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


GLENFORD KENNARD HYATT,                    )
                                           )
                                           )
                   Plaintiff,              )
v.                                         ) CASE NO. 1:21-CV-0221
                                           )
                                           )
M&T BANK,                                  )
                                           )
                                           )
                   Defendant.              )

DEFENDANTS M&T BANK AND LAKEVIEW LOAN SERVICING, LLC’S
                  MOTION TO DISMISS


          COME NOW Defendants M&T Bank (“M&T”) and Lakeview Loan

Servicing, LLC (“Lakeview”) (collectively, “Defendants”), by and through their

undersigned counsel, and pursuant to Rule 12 of the Federal Rules of Civil

Procedure, hereby move this Court to dismiss all claims asserted by Plaintiff

Glenford Kennard Hyatt (“Plaintiff”) against Defendants.1 In support of their

motion, Defendants state as follows:



          1
        Plaintiff identifies only M&T as a defendant in the caption of his Complaint,
and the body of the Complaint likewise references only M&T. However, Plaintiff’s
Complaint does identify Lakeview Loan Servicing LLC (“Lakeview”) as an
“[a]dditional [d]efendant[]” in one place. (See Compl., p. 3.) Therefore, out of an
abundance of caution, Lakeview joins this motion.


45011890 v1
          1.    Plaintiff’s Complaint fails to give Defendants sufficient notice of the

claims asserted against them, and, as such, is due to be dismissed as an improper

shotgun pleading.

          2.    Additionally, Plaintiff’s claims fail to state a claim upon which relief

can be granted under either the Fair Credit Reporting Act (“FCRA”) or the Fair Debt

Collection Practices Act (“FDCPA”).

          3.    As such, Plaintiff’s Complaint is due to be dismissed pursuant to Fed.

R. Civ. P. 12(b)(6).

          4.    In support of their Motion, Defendants rely on the pleadings and their

Memorandum of Law filed in support of this Motion.

          WHEREFORE, for the reasons stated herein and in Defendants’

Memorandum of Law in Support, Defendants respectfully request that this Court

grant their Motion to Dismiss and dismiss Plaintiff’s Complaint with prejudice.

          Respectfully submitted, this 9th day of February, 2021.




45011890 v1                                 2
              /s/ Rachel R. Friedman
              Rachel R. Friedman
              Georgia Bar No. 456493
              rfriedman@burr.com

              BURR & FORMAN, LLP
              171 Seventeenth Street, NW, Suite 1100
              Atlanta, Georgia 30363
              Telephone: (404) 815-3000
              Facsimile: (404) 817-3244
              Attorney for Defendants M&T BANK &
              LAKEVIEW LOAN SERVICING, LLC




45011890 v1     3
                     CERTIFICATION OF COUNSEL
      I hereby certify that the foregoing document has been prepared with Times
New Roman, 14 point font, one of the font and point selections approved by the
Court in LR 5.1C.



                                    /s/ Rachel R. Friedman
                                    Rachel R. Friedman
                                    Georgia Bar No. 456493
                                    rfriedman@burr.com


BURR & FORMAN LLP
171 Seventeenth Street, NW, Suite 1100
Atlanta, Georgia 30363
Telephone: (404) 815-3000
Facsimile: (404) 817-3244




45011890 v1                              4
                         CERTIFICATE OF SERVICE
       I hereby certify that on February 9, 2021, the foregoing document was mailed
via First Class U.S. Mail, postage prepaid, to the following:

     Glenford Kennard Hyatt
     4480 S. Cobb Drive
     Suite H, Box 558
     Smyrna, GA 30080



                                      /s/ Rachel R. Friedman
                                      Rachel R. Friedman
                                      Georgia Bar No. 456493
                                      rfriedman@burr.com




45011890 v1                             5
